Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
1.	Claims 18-28 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 18, there is no teaching, suggestion, or motivation for combination in the prior art to a memory cell including a P-type SOTB transistor and an N-type SOTB transistor; word lines coupled to the memory cell; bit lines coupled to the memory cell; a word driver coupled to the word lines, the word driver including a P-type MOS transistor and an N-type MOS transistor.
4.	With respect to dependent claims 19-28, since these claims are depending on claim 18, therefore claims 19-28 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
02/10/2022
/HAN YANG/
Primary Examiner, Art Unit 2824